Citation Nr: 0101065	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a compensable rating for arterial 
fibrillation.  

2.  Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1970 to 
January 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which assigned a noncompensable rating for the 
appellant's arterial fibrillation following the grant of 
service connection for the disease by a June 1999 Board 
decision.  


REMAND

The appellant asserts that his arterial fibrillation should 
be assigned a compensable rating because it is more severely 
disabling than currently rated.  He also argues that his 
multiple, noncompensable, service-connected disabilities 
interfere with his employability so as to warrant a 10 
percent evaluation under 38 C.F.R. § 3.324.  

With regards to his claims, the appellant submitted 
additional private medical evidence, dated in June 2000, to 
the Board in June 2000.  Any pertinent evidence submitted by 
the appellant or his representative, which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304 must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
(SSOC), unless this procedural right is waived by the 
appellant, or unless the Board determines that the benefit, 
or benefits, to which the evidence relates may be allowed on 
appeal without such referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. § 
20.1304(c).  Review of the claims file does not show that the 
appellant has waived his procedural right to have the RO 
evaluate the additional evidence prior to the Board's 
adjudication of the case.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Veterans 
Appeals (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The medical evidence does 
not show that the appellant's arterial fibrillation has been 
evaluated by VA cardiovascular examination under the new 
regulations pertaining to the evaluation of cardiovascular 
disorders (38 C.F.R. § 4.104), which became effective January 
12, 1998.  Nor are there any current clinical findings 
involving laboratory determination of metabolic equivalent 
(MET) by exercise testing.  

In order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claims must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA cardiovascular examination that includes a 
stress test, which reports a determination of 
METs, in order to determine the severity of his 
cardiovascular disorder.  The claims folder and 
a copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
complete explanations for his conclusions. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been completed. The Court has held that, if the 
requested examination does not include adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims, particularly with 
regard to the June 2000 private medical records submitted to 
the Board in June 2000 and the findings from the requested 
cardiovascular examination.  If the benefits sought on appeal 
remain denied, a SSOC should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of the appellant's claims.  The 
appellant is not required to undertake any additional action 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


